  DIRECTV U
.S. DIRECTV HOLDINGS
, LLC  415  DirecTV
 U.S
. DirecTV H
oldings, LLC 
and
 Intern
a-tional A
sso
ciation of M
achinists 
and A
erospace 
Work
ers, District L
odge 947, 
AFL
ŒCIO.  
Case 
21ŒCAŒ039546
 March 
31, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
MCFERRAN
 On January 25, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 
359 NLRB 
545.  Thereafter, the Respondent and the Charging Party 

each filed a petition for review in t
he United States Court 
of Appeals for the Ninth Circuit, and the General Cou
n-sel filed a cross
-application for enforcement.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 

to the Board had been 
challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of ap
peals vacated the Board™s Decision and Order and 
remanded this case for further proceedings consistent 
with the Supreme Court™s decision.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of 
the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge™s decision and the record in light of the exceptions, 

cross
-exceptions, and briefs.  We have also considered 
the now
-vacated Decision and Order, and we a
gree with 
the rationale set forth there, as modified in this decision.  
Accordingly, we affirm the judge™s rulings, findings,
1 and conclusions and adopt the judge™s recommended 
Order to the extent and for the reasons stated in the Dec
i-sion and Order report
ed at 
359 NLRB 
545, which we 
incorporate here by reference.  The judge™s recommen
d-ed Order, as further modified here, is set forth in full 
below.
2   1 In adopting the judge™s finding that the Respondent violated Sec. 
8(a)(1) by promulgating and maintaining an unlawfully overbroad 
confidentiality rule, we rely on 
Hyundai America Shipping Agency, 
357 
NLR
B 860, 871
 (2011), in addition to 
Flex
 Frac Logistics, LLC, 
358 
NLRB 
1131
 (2012), enfd. 746 F.3d 205 (5th Cir. 2014), which was
 cited by the Board in the now
-vacated Decision and Order.  
 2  We shall also modify the judge™s recommended Order to conform 
with our recent decision in 
Don Chavs, LLC d/b/a
 Tortillas Don Ch
a-
vas
, 361 NLRB 
101
 (2014); to provide for electronic notice posting 
pursuant to 
J. Picini Flooring
, 356 NLRB 
11
 (2010); and to co
nform to 
the Board™s standard remedial language.   We shall substitute new 

notices to conform to the Order as modified and in accordance with our 
decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 Finally, we find it appropriate to 
sever and 
remand one 
issue to the administrative law judge for further 
consi
d-eration.  The judge found that the Respondent™s work 
rule entitled ﬁUse of Company Systems, Equipment, and 
Resourcesﬂ is lawful under the Board™s decision in 
Re
g-ister Guard
, 351 NLRB 1110 (2007), enfd. in relevant 
part and remanded sub nom. 
Guard Pub
lishing v. NLRB
, 571 F.3d 53 (D.C. Cir. 2009).  Subsequent to the judge™s 

decision and the now
-vacated Decision and Order, the 
Board overruled 
Register Guard 
in 
Purple Communic
a-tions, Inc.
, 361 NLRB 
1050 (2014), and articulated a 
new analytic framework for
 determining the lawfulness 
of an employer™s rule restricting employee use 
of a co
m-pany™s email system.  
The Board held in 
Purple Comm
u-nications
:   we will presume that employees who have rightful a
c-cess to their employer™s email system in the course of 
their work have a right to use the email system to e
n-gage in Section 7
-protected communications on no
n-working time.  An employer may rebut the presum
p-tion by demonstrating that special circumstances nece
s-sary to maintain production or discipline justify rest
ric
t-ing its employees™ rights.  [
Id., slip op. at 
1063.3]   Accordingly, the allegation concerning the Respon
d-ent™s
 rule entitled ﬁUse of Company Systems, Equi
p-ment,
 and Resourcesﬂ will be 
severed and 
remanded to 
the Chief Administrative
 Law Judge for assi
gnment to a 
judge for further proceedings consistent with
 Purple 
Communications, 
including allowing the parties
 to intr
o-duce evidence relevant to a determination of the
 lawfu
l-ness of that rule.
4 ORDER
 The National Labor Relations Board orders that the 
Respondent, DirecTV U.S. DirecTV Holdings, LLC, 
Riverside, California, its officers, agents, successors, and 
assigns, shall  
 1.  
Cease and desist from 
 (a)  Discharging or otherwise discriminating against
 employees because they supported the Union or engaged 

in other protected concerted activities.
 (b)  Promulgating and maintaining a provision in its 
home services employee handbook entitled ﬁCommun
i-cations and Representing DirecTVﬂ that contains the 
3 The Board explained that its holding in 
Purple
 Comm
unications
 is 
to be applied retroactively, and remanded the case to allow for the 
introduction of evidence under the
 new test.  
Id., slip op. at 
1065
Œ1066
.   4 Because t
he Board has been advised that Judge Wacknov
 has r
e-tired from the Agency, the Board req
uests that the chief administrative 
law judge designate another administrative law judge in accordance 
with Sec. 102.36 of the Board™s Rules.
 362 NLRB No. 48
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 416 following language: 
ﬁDo not contact the mediaﬂ and 
ﬁIf 
law enforcement wants to interview or obtain info
r-mation regarding a DIRECTV employee, whether in pe
r-son or by telephone/email, the employee should contact 
the Security department in El Segundo, Calif
., who will 
handle contact with law enforcement agencies and any 
needed coordination with DIRECTV departments.ﬂ  
 (c)  Promulgating and maintaining a provision in its 
home services employee handbook entitled ﬁConfident
i-alityﬂ that contains the following lan
guage:  ﬁNever di
s-
cuss details about your job, company business or work 
projects with anyone outside the company
 . . . never give 
out information about . . . DIRECTV employees [and] 

employee records.ﬂ
 (d) 
 Promulgating and maintaining a corporate policy 
on its intranet system entitled ﬁPublic Relationsﬂ that 
contains the following language:  ﬁEmployees should not 
contact or comment to any media about the company 
unless pre
-authorized by Public Relations.ﬂ  
 (e) 
 Promulgating and maintaining a corporate poli
cy 
on its intranet system entitled ﬁEmployeesﬂ that contains 
the following language:  ﬁEmployees may not blog, enter 
chat rooms, post messages on public websites or othe
r-wise disclose company information that is not already 
disclosed as a public record.ﬂ
 (f)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act. 
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  W
ithin 14 days from the date of this Order, offer 
Gregory Edmonds full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously 
enjoyed.
 (b)  Make Gregory Edmonds whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, in the manner set forth in the 
remedy section of the judge™s decision. 
 (c)  C
ompensate Gregory Edmonds for any adv
erse i
n-come tax consequences of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 
calendar quarters.
 (d)  
Within 14 days from the date of this Order, r
e-move from i
ts files any reference to the unlawful di
s-charge of Gregory Edmonds, and within 3 days therea
f-ter, notify him in writing that this has been done and that 
the discharge will not be used against him in any way.
 (e)  
Preserve and, within 14 days of a request
, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all 
other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (f)  Within 14 days of the Board™s Order, rescind the 
provision in its home services emp
loyee handbook ent
i-tled ﬁCommunications and Representing DirecTVﬂ that 

contains the following language: ﬁDo not contact the 
mediaﬂ and  ﬁIf law enforcement wants to interview or 
obtain information regarding a DIRECTV employee, 
whether in person or by telep
hone/email, the employee 
should contact the Security department in El Segundo, 
Calif., who will handle contact with law enforcement 

agencies and any needed coordination with DIRECTV 
departments.ﬂ  
 (g)
  Within14 days of the Board™s Order, rescind the 
provi
sion in its home services employee handbook ent
i-tled ﬁConfidentialityﬂ that contains the following la
n-guage:  ﬁNever discuss details about your job, company 
business or work projects with anyone outside the co
m-pany. . . 
never give out information about . .
 . DIRECTV 
employees [and] employee records.ﬂ  
 (h)  Within14 days of the Board™s Order, rescind the 
corporate policy on its intranet system entitled ﬁPublic 
Relationsﬂ that contains the following language:  ﬁE
m-ployees should not contact or comment to any 
media 
about the company unless pre
-authorized by Public Rel
a-tions.ﬂ  
 (i)  Within 14 days of the Board™s Order, rescind the 
corporate policy on its intranet system entitled ﬁEmplo
y-eesﬂ that contains the following language:  ﬁEmployees 
may not blog, enter c
hat rooms, post messages on public 
websites or otherwise disclose company information that 
is not already disclosed as a public record.ﬂ
 (j)  As more fully set out in the 
amended 
remedy in the 
Decision and Order reported at 
359 NLRB 
545, furnish 
all curren
t home services employees with (1) inserts for 
the current home services employee handbook that a
d-vise that the unlawful rules have been rescinded
; or (2) 
the language of lawful rules on adhesive backing that 
will cover or correct the unlawful rules; or (3
) publish 
and distribute revised handbooks that do not contain the 
unlawful rules.
    DIRECTV U
.S. DIRECTV HOLDINGS
, LLC   417 (k)  Within 14 days after service by the Region, post at 
its Riverside, California facility copies of the attached 
notice marked ﬁAppendix Aﬂ
; within that same time p
e-riod post at all its facilities nationwide 
where its emplo
y-ee handbook applicable to home services employees is in 

effect copies 
of the attached notice marked ﬁAppendix 
Bﬂ; and within that same time period post at all its facil
i-ties nationwide where its DE
N intranet corporate policies 
are in effect and where its home service employees 
handbook is not in effect copies of the attached notice 
marked ﬁAppendix C.ﬂ
5  Copies of the notices, on forms 
provided by the Regional Director for Region 21, after 
being sig
ned by the Respondent™s authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of p
aper notices, 

notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its members by such means.  Re
a-sonable steps shall be ta
ken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respondent shall duplicate and mail, at its o
wn 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since May 22, 2010.
 (l)  Within 21 days after service by the Region, file 
with the Regional Director for Region 21 a sworn certif
i-cation o
f a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS ORDERED
 that the allegation that the Respondent 
violated Section 8(a)(1) by maintaining the rule entitled 

ﬁUse of Company System
s, Equipment, and Resourcesﬂ 
is 
severed and 
remanded to the 
chief 
administrative 
law 
judge for assignment to a judge for further appropriate 
action as set forth above.
 IT IS FURTHER ORDERED
 that the judge shall afford the 
parties an opportunity to present 
evidence on the r
e-manded issue and shall prepare a supplemental decision 
setting forth credibility resolutions, findings of fact, co
n-clusions of law, and a recommended Order. Copies of the 
supplemental decision shall be served on all parties, after 
5  If this
 Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order
 of the 
National Labor Relations Board.ﬂ
  which t
he provisions of Section 102.46 of the Board™s 
Rules and Regulations shall be applicable.
 APPENDIX A
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has
 found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for yo
ur ben
e-fit and protection 
 Choose not to engage in any of these protected 
activities.  
  WE WILL NOT
 discharge or otherwise discriminate 
against any of you for supporting International Associ
a-tion of Machinists and Aerospace Workers, District 
Lodge 947, AF
LŒCIO, or engaging in other protected 
concerted activities.  
 WE WILL NOT
 promulgate and maintain a provision in 
our home services employee handbook entitled ﬁCo
m-munications and Representing DirecTVﬂ that contains 
the following language: ﬁDo not contact th
e mediaﬂ and 
ﬁIf law enforcement wants to interview or obtain info
r-mation regarding a DIRECTV employee, whether in pe
r-
son or by telephone/email, the employee should contact 

the Security department in El Segundo, Calif., who will 
handle contact with law enf
orcement agencies and any 
needed coordination with DIRECTV departments.ﬂ  
 WE WILL NOT
 promulgate and maintain a provision in 
our home services employee handbook entitled ﬁConf
i-dentialityﬂ that contains the following language:  ﬁNever 

discuss details about
 your job, company business or work 
projects with anyone outside the company. . .  never giv
e out information about . . . 
DIRECTV employees [and] 
employee records.ﬂ  
 WE WILL NOT
 promulgate and maintain a corporate 
policy on our intranet system entitled ﬁP
ublic Relationsﬂ 
that contains the following language:  ﬁEmployees 

should not contact or comment to any media about the 
company unless pre
-authorized by Public Relations.ﬂ  
 WE WILL NOT
 promulgate and maintain a corporate 
policy on our intranet system enti
tled ﬁEmployeesﬂ that 
contains the following language:  ﬁEmployees may not 
blog, enter chat rooms, post messages on public websites 
                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 418 or otherwise disclose company information that is not 
already disclosed as a public record.ﬂ
 WE WILL NOT
 in any like or rela
ted manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Gregory Edmonds full reinstatement to his 
former job or, if that job no longer exists, to a su
bsta
n-tially equivalent position, without prejudice to his senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL 
make Gregory Edmonds whole for any loss 
of earnings and other benefits resulting from his di
s-
charge, less any net interim earn
ings, plus interest.
 WE WILL 
compensate Gregory Edmonds for any a
d-verse income tax consequences of receiving a lump
-sum 
backpay award, and 
WE WILL 
file a report with the Social 
Security Administration allocating the backpay awards to 
the appropriate 
calendar quarters.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful
 discharge of Gregory Edmonds, 
and 
WE WILL
, within 
3 days thereafter, notify him in writing that this has been 
done and that t
he 
discharge 
will not be used against him 
in any way. 
 WE WILL 
rescind the provision in our home services 
employee handbook entitled ﬁCommunications and Re
p-resenting DirecTVﬂ that contains the following language: 

ﬁDo not contact the mediaﬂ and 
ﬁIf law enfo
rcement 
wants to interview or obtain information regarding a 
DIRECTV employee, whether in person or by tel
e-phone/email, the employee should contact the Security 
department in El Segundo, Calif., who will handle co
n-tact with law enforcement agencies and any
 needed c
o-ordination with DIRECTV departments.ﬂ  
 WE WILL 
rescind the provision in our home services 
employee handbook entitled ﬁConfidentialityﬂ that co
n-tains the following language:  ﬁNever discuss details 

about your job, company business or work project
s with 
anyone outside the company . . . 
never give out info
r-mation about . . . 
DIRECTV employees [and] employee 
records.ﬂ  
 WE WILL 
rescind the corporate policy on our intranet 
system entitled ﬁPublic Relationsﬂ that contains the fo
l-lowing language:  ﬁEmpl
oyees should not contact or 
comment to any media about the company unless pre
-authorized by Public Relations.ﬂ  
 WE WILL 
rescind the corporate policy on our intranet 
system entitled ﬁEmployeesﬂ that contains the following 

language:  ﬁEmployees may not blog
, enter chat rooms, 
post messages on public websites or otherwise disclose 
company information that is not already disclosed as a 

public record.ﬂ
 WE WILL 
furnish all of you with (1) inserts for the cu
r-rent edition of the home services employee handbook 

tha
t advise you that the unlawful provisions above have 
been rescinded; or (2) the language of lawful provisions 

on adhesive backing that will cover or correct the unla
w-ful rules; or (3) 
WE WILL 
publish and distribute to all of 
you a revised employee handbook
 that does not contain 
the unlawful provisions.
  DIREC
TV
 U.S.
 DIREC
TV
 HOLDINGS
, LLC
    The Board™s decision can be found at 
www.nlrb.gov/case/21
-CA-039546
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.    APPENDIX B
 NOTICE 
TO EMPLO
YEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
  FEDERAL LAW GIVES YOU TH
E RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for your ben
e-fit and protection 
 Choose not to engage in any of these protected 
activities.  
  WE WILL NOT
 promulgate and 
maintain a provision in 
our home services employee handbook entitled ﬁCo
m-munications and Representing DirecTVﬂ that contains 
the following language: ﬁDo not contact the mediaﬂ and  
ﬁIf law enforcement wants to interview or obtain info
r-mation regarding a DI
RECTV employee, whether in pe
r-son or by telephone/email, the employee should contact 
  DIRECTV U
.S. DIRECTV HOLDINGS
, LLC   419 the Security department in El Segundo, Calif., who will 
handle contact with law enforcement agencies and any 

needed coordination with DIRECTV departments.ﬂ  
 WE WILL NOT
 promulgate and maintain a provision in 
our home services employee handbook entitled ﬁConf
i-dentialityﬂ that contains the following language:  ﬁNever 
discuss details about your job, company business or work 
projects with an
yone outside the company . . . 
nev
er giv
e out information about . . . 
DIRECTV employees [and] 
employee records.ﬂ  
 WE WILL NOT
 promulgate and maintain a corporate 
policy on our intranet system entitled ﬁPublic Relationsﬂ 
that contains the following language:  ﬁEmployees 
should not contact or comment to any media about the 

company unless pre
-authorized by Public Relations.ﬂ  
 WE WILL NOT
 promulgate and maintain a corporate 
policy on our intranet system entitled ﬁEmployeesﬂ that 
contains the following language:  ﬁEmployees may not 
blog, enter chat rooms, post messages on public websites 

or otherwise disclose company information that
 is not 
already disclosed as a public record.ﬂ
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above. 
 WE WILL 
rescind the provision in our home services 
employee handbook entitled ﬁCom
munications and Re
p-resenting DirecTVﬂ that contains the following language: 

ﬁDo not contact the mediaﬂ and ﬁIf law enforcement 

wants to interview or obtain information regarding a 
DIRECTV employee, whether in person or by tel
e-phone/email, the employee shou
ld contact the Security 
department in El Segundo, Calif., who will handle co
n-tact with law enforcement agencies and any needed c
o-ordination with DIRECTV departments.ﬂ  
 WE WILL 
rescind the provision in our home services 
employee handbook entitled ﬁConfiden
tialityﬂ that co
n-tains the following language:  ﬁNever discuss details 
about your job, company business or work projects with 
anyone outside the company . . . 
never give out info
r-mation about . . . 
DIRECTV employees [and] employee 
records.ﬂ  
 WE WILL 
resci
nd the corporate policy on our intranet 
system entitled ﬁPublic Relationsﬂ that contains the fo
l-lowing language:  ﬁEmployees should not contact or 

comment to any media about the company unless pre
-authorized by Public Relations.ﬂ  
 WE WILL 
rescind the corp
orate policy on our intranet 
system entitled ﬁEmployeesﬂ that contains the following 

language:  ﬁEmployees may not blog, enter chat rooms, 
post messages on public websites or otherwise disclose 
company information that is not already disclosed as a 

public 
record.ﬂ
 WE WILL 
furnish all of you with (1) inserts for the cu
r-rent edition of the home services employee handbook 

that advise you that the unlawful provisions above have 
been rescinded; or (2) the language of lawful provisions 
on adhesive backing that wi
ll cover or correct the unla
w-ful rules; or (3) 
WE WILL
 publish and distribute a revised 
employee handbook that does not contain the unlawful 

provisions.
   DIREC
TV
 U.S.
 DIREC
TV
 HOLDINGS
, LLC
      The Board™s decision can be found at 
www.nlrb.gov/case/21
-CA-039546
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, 
or 
by calling (202) 273
-1940.    APPENDIX C
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has 
ordered us to post and 
obey this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for your ben
e-fit and protection 
 Choose not to engage in any of these protected 
activities.  
  WE WILL NOT
 promulgate and maintain a corporate 
policy on our intranet system entitled ﬁPublic Relationsﬂ 

that contains the following language:  ﬁEmployees 
should not contact or comment to any m
edia about the 
company unless pre
-authorized by Public Relations.ﬂ  
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 420 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 WE WILL 
rescind the corporate policy on our intranet 
system 
entitled ﬁPublic Relationsﬂ that contains the fo
l-lowing language:  ﬁEmployees should not contact or 
comment to any media about the company unless pre
-authorized by Public Relations.ﬂ  
  DIREC
TV
 U.S.
 DIREC
TV
 HOLDINGS
, LLC
     The Board™s decision can be fou
nd at 
www.nlrb.gov/case/21
-CA-039546
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 

Board, 1099 14th Street, 
N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.       